Dismissed and Opinion Filed June 28, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01465-CV

                            MARVIN BROCK, Appellant
                                      V.
                    RJT PROPERTY & MANAGEMENT LLC, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-14321

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee in this case is overdue. By letter dated May 2, 2016, we informed appellant

that the check used by appellant to pay the filing fee in this case had been returned to the Court

for insufficient funds. We directed appellant to pay the overdue fee within ten days, and

cautioned appellant that failure to do so might result in the dismissal of this appeal without

further notice. To date, appellant has not paid the filing fee.

       Moreover, by letter dated February 16, 2016, we questioned our jurisdiction over this

appeal. Specifically, we notified appellant that it did not appear that the trial court had signed an

appealable order or judgment in this case. We directed appellant to provide the Court with a

supplemental clerk’s record containing a copy of the order appellant sought to appeal within ten
days. To date appellant has not provided the Court with a supplemental transcript as requested

nor has he otherwise corresponded with the Court regarding this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3 (b),(c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

151465F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARVIN BROCK, Appellant                            On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01465-CV        V.                       Trial Court Cause No. DC-15-14321.
                                                   Opinion delivered by Chief Justice Wright.
RJT PROPERTY & MANAGEMENT LLC,                     Justices Lang-Miers and Stoddart
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee RJT PROPERTY & MANAGEMENT LLC recover its
costs of this appeal from appellant MARVIN BROCK.


Judgment entered June 28, 2016.




                                             –3–